DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 were pending.
Claims 8, 9, 13, 17 and 21 have been amended.
Claims 2-7 have been cancelled.
Claims 30-33 have been added.
Claims 1 and 8-33 are pending and being examined on the merit.

Rejections/Objections Withdrawn
The objection to claim 8 has been obviated by claim amendments.
The objections to claims 13, 17 and 21 have been obviated by claim amendments.
	The 35 USC § 112(b) rejection of claim 8 has been withdrawn in view of claim amendments.
The 35 USC § 103 rejection of claims 1, 8 and 26-29 as unpatentable over Kurdika in view of Rabuka has been withdrawn in view of claim amendments.
The 35 USC § 103 rejection of claims 1 and 8-29 as unpatentable over Kurdika and Rabuka in further view of Barfield and as evidenced by Sela-Culang has been withdrawn in view of claim amendments.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kurdika (Kurdika, et al., WO 2014/078566 A1; Published 05/22/2014, of record) in view of Rabuka (Rabuka, et al., WO 2015/081282 A1; Published 06/04/2015, of record).
The compound of instant claim 1:

    PNG
    media_image1.png
    443
    691
    media_image1.png
    Greyscale

Kurdika teaches of a modified amino acid of (Kurdika, ¶ 0020, Formula (IIa)), which reads on section “A” of the compound of claim 1 when:
R2 = H
R3 = H
R1 =H
Each Y = H
	Kurdika teaches that the maytansinoid comprising W1 of Kurdika has the same structure as the maytansinoid of section “C” of the compound of claim 1 (Kurdika, ¶ 00502).  Kurdika teaches that the polypeptide bound at W2 may be an antibody (Kurdika, ¶ 00420) and that this antibody is specific for CD22 (Kurdika, ¶ 00424).  Regarding claim 26, Kurdika teaches a pharmaceutical composition comprising: a conjugate of claim 1; and a pharmaceutically acceptable excipient (Kurdika, claim 42).  Regarding claim 8, any antibody binding to CD22 would bind to an epitope within the region of SEQ ID NO: 23 because this is a full-length amino acid sequence and contains all possible epitopes.  Regarding claims 27-29, Kurdika teaches that the disclosure includes a method that includes administering to the subject having a condition a therapeutically effective amount of a pharmaceutical composition that includes the conjugate of formula (I), where the administering is effective to treat the condition in the subject (Kurdika, ¶ 0047) and that, in some cases, the drug is a cancer chemotherapeutic agent (e.g. where the polypeptide is an antibody (or fragment thereof) that has specificity for a tumor cell, the antibody can be modified as described to include a modified amino acid, which can be subsequently conjugated to a cancer chemotherapeutic agent) (Kurdika, ¶ 00437).  Kurdika teaches that in certain embodiments, L is a linker attached to the nitrogen of the indole ring (Kurdika, ¶ 00220).  Kurdika also teaches that L includes a polymer such as polyethylene glycol (PEG) (Kurdika, ¶ 00222).
	Kurdika does not disclose the linker of section B of claim 1 of the instant claims 
Rabuka discloses the following linker (Rabuka, ¶ 0017):

    PNG
    media_image2.png
    332
    515
    media_image2.png
    Greyscale


Wherein:
Each f is independently 0 or an integer from 1-12
n is 0 or an integer from 1-30
p is 0 or an integer from 1-20
In the case wherein p = 0, each f = 1 and n =1, this become section B of the compound of instant claim 1  
Rabuka teaches that the functional benefit of this linker is related to the PEG moiety contained within the red box (see figure in the middle of page 5 of this Office Action).  Rabuka teaches that attachment of a water-soluble, substantially non-immunogenic polymer such as PEG to a therapeutic polypeptide (such as an antibody) can be desirable because 1) this modification can increase the therapeutic index of the polypeptide by increasing serum half-life and 2) this modification can reduce immunogenicity of protein pharmaceuticals (Rabuka, ¶ 00554). 
It would be prima facie obvious to one of ordinary skill in the art to substitute the generically defined linker of Kurdika with the distinctly defined linker of Rabuka.  The net result of the combination would be the modified amino acid conjugate of Kurdika, comprising: 1) an anti-CD22 antibody linked to the modified amino acid of Kurdika at position W2, 2) the linker of Rabuka bound to the nitrogen of the 5-membered ring of the modified amino acid and 3) the maytansinoid of Kurdika.  One of ordinary skill in the art would be motivated to make such a combination in order to develop an improved cancer chemotherapeutic agent that could be used in a method of treating cancer.  Each of the three design elements previously mentioned contributes to the cancer chemotherapeutic agent’s anti-cancer efficacy.  The anti-CD22 antibody of Kurdika preferentially binds to cancer cells, effectively delivering the conjugated maytansinoid (a cytotoxic agent) directly to the cancer cells (Kurdika, ¶ 00437-00438).  The linker of Rabuka contains a PEG moiety.  Rabuka teaches that attachment of PEG to a therapeutic polypeptide (such as an antibody) can be desirable because 1) this modification can increase the therapeutic index of the polypeptide by increasing serum half-life and 2) this modification can reduce immunogenicity of protein pharmaceuticals (Rabuka, ¶ 00554).  The PEG linker of Rabuka would enhance the anti-cancer efficacy of the conjugate by increasing serum half-life of the conjugate and reducing immunogenicity of the anti-CD22 antibody.  Though Kurdika suggests a generally defined linker: 1) capable of linking the nitrogen of the indole ring to the drug and 2) comprising a PEG moiety, Rabuka provides a distinct structure of a linker with both of these features.  One of ordinary skill in the art would have a reasonable expectation of success making such a substitution because the anti-cancer effectiveness of the modified amino acid conjugate and the efficacy-enhancing properties of the PEG-containing linker have already been taught in the prior art by Kurdika and Rabuka, respectively.  Furthermore, the linker of Kurdika is generally defined in terms of function and composition whereas the linker of Rabuka is a distinct chemical structure, making it more likely to accomplish its goal.  This combination satisfies all the limitations of claim 1 of the instant claims.  
Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that Kurdika provides no motivation to select an anti-CD22 antibody.  
Contrary to Applicant’s arguments, Kurdika specifically singles out anti-CD22 antibodies (Kurdika ¶ 00424) immediately after discussing desired antibody binding characteristics (Kurdika, ¶ 00423).
Applicant argues that Kurdika discloses conjugates comprising different linkers from the linkers of the instant invention and that there is no motivation to combine the conjugate of Kurdika with the linker of Rabuka.  
In the case KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides several exemplary rationales that support a prima facie case of obviousness.  In the instant case, the most applicable rationale is “’obvious to try’ – choosing from a finite number of identified, predictable solutions with a reasonable expectation of success”.  Rabuka teaches a finite number of defined linkers which were taught in the prior art to work by Rabuka and one of these linkers was selected as the linker for the instant invention.  Moreover, the linker of Rabuka comprises a PEG moiety and Kurdika teaches of maytansinoid conjugate comprising a PEG moiety (Kurdika, p 135, Compound 190).  This satisfies another of KSR’s exemplary rationales “simple substitution of one known element for another to obtain predictable results”.   In the instant case, the shared art element of the linker of Kurdika and the linker of Rabuka is the PEG moiety.  

Claims 1 and 8-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kurdika (Kurdika, et al., WO 2014/078566 A1; Published 05/22/2014, of record) and Rabuka (Rabuka, et al., WO 2015/081282 A1; Published 06/04/2015, of record) as applied to claims 1, 8 and 26-29 above and in further view of Barfield (Barfield, et al., WO 2012/097333 A2; Published 07/19/2012, of record) and as evidenced by Sela-Culang (Sela-Culang, et al., Frontiers in Immunology 2013 Vol 4, Article 302, of record).
The teachings of Kurdika and Rabuka are discussed above.  
Additionally, Kurdika teaches that the polypeptide contains “aldehyde tags”, which are amino acid sequences derived from a sulfatase motif, which has cysteines or serines capable of being converted by the action of a formylglycine generating enzyme (FGE) to contain 2-formylglycine (“fGly”; an aldehyde-containing residue) (Kurdika, ¶ 00413).  One such sulfatase motif taught by Kurdika is L(C/S)TSPR, which, upon conversion by FGE, becomes L(fGly)TSPR (Kurdika, ¶ 00413).  Regarding claims 9 and 10, Kurdika also teaches that a hydrazinyl-indole-containing moiety is subsequently reacted with the aldehyde of the fGly to produce the modified amino acid conjugate of Formula IIa (fGly’) resulting in L(fGly’)TPSR (same as instant SEQ ID NO: 11) (Kurdika, ¶ 00416).
Regarding claim 16, Kurdika teaches that the antibody conjugate of the disclosure can include an Ig light chain constant region conjugated to one or more moieties of interest (Kurdika, ¶ 00421).  Regarding claim 12, Kurdika teaches that the antibody conjugate of the disclosure can include an Ig heavy chain constant region conjugated to one or more moieties of interest (Kurdika, ¶ 00421) and that the present disclosure provides, for example, a modified polypeptide having a moiety conjugated at a site at or near the C-terminus (Kurdika, ¶ 00168)
Neither Kurdika nor Rabuka teaches the conjugate of claim 1, wherein the anti-CD22 antibody comprises the sequence of SEQ ID NO:11 wherein : 
The sequence is C-terminal to the amino acid sequence of SLSLSPG (SEQ ID NO: 12);
The sequence is C-terminal to the sequence of KVDNAL (SEQ ID NO: 14), and/or is N-terminal to  QSGNSQ (SEQ ID NO: 15) and
The sequence is C-terminal to the sequence of SWNSGA (SEQ ID NO: 17) and/or is N-terminal to  GVHTFP (SEQ ID NO: 18).
Neither Kurdika nor Rabuka teaches 1) the conjugate of claim 13, wherein the heavy chain constant region comprises the sequence SPGSL(fGly’)TPSRGS (SEQ ID NO: 13), 2) the conjugate of claim 17, wherein the light chain constant region comprises the sequence KVDNAL(fGly’)TPSRQSGNSQ (SEQ ID NO: 16) and 3) the conjugate of claim 21, wherein the heavy chain CH1 region comprises the sequence SWNSGAL(fGly’)TPSRGVHTFP (SEQ ID NO: 19).
Neither Kurdika nor Rabuka teach the conjugate of claim 1, wherein the modified amino acid residue is in a heavy chain CH1 region of the anti-CD22 antibody.  Neither Kurdika nor Rabuka teach the conjugate of claim 1, wherein the modified amino acid residue is in a heavy chain CH2 region of the anti-CD22 antibody.  Neither Kurdika nor Rabuka teach the conjugate of claim 1, wherein the modified amino acid residue is in a heavy chain CH3 region of the anti-CD22 antibody.  
Regarding claims 13 and 14, Barfield teaches a conjugate comprising a sequence that is C-terminal to the sequence SLSLSPG and wherein the heavy chain of the anti-CD22 antibody comprises the sequence SPGSL(fGly’)TPSRGS (same as instant SEQ ID NO:13), wherein the anti-CD22 antibody comprises the sequence of formula (II) (Barfield, ¶ 0023; Fig 17B):

    PNG
    media_image3.png
    220
    807
    media_image3.png
    Greyscale

This sequence further satisfies the limitations of instant claim 13 as X1 is L (any amino acid), X2 is T (any amino acid), Z20 is P (a proline residue), X3 is S (any amino acid) and Z30 is R (a basic amino acid. This sequence also satisfies the limitations of instant claim 15 in that Z30 is R, X1 is L, X2 is T and X3 is S.
Regarding claims 17 and 18, Barfield teaches of a conjugate comprising a sequence that is C-terminal to the sequence KVDNAL and/or is N-terminal to the sequence QSGNSQ and wherein the light chain of the anti-CD22 antibody comprises the sequence KVDNAL(fGly’)TPSRQSGNSQ (same as instant SEQ ID NO: 16) (Barfield, ¶ 0027; Fig 20b):

    PNG
    media_image4.png
    161
    847
    media_image4.png
    Greyscale

This sequence further satisfies the limitations of instant claim 17 as X1 is L (any amino acid), X2 is T (any amino acid), Z20 is P (a proline residue), X3 is S (any amino acid) and Z30 is R (a basic amino acid. This sequence also satisfies the limitations of instant claim 19 in that Z30 is R, X1 is L, X2 is T and X3 is S.
Regarding claims 21 and 22, Barfield teaches a conjugate comprising a sequence that is C-terminal to the sequence SWNSGA and/or is N-terminal to the sequence GVHTFP and wherein the light chain of the anti-CD22 antibody comprises the sequence SWNSGAL(fGly’)TPSRGVHTFP (same as instant SEQ ID NO: 19) (Barfield, ¶ 0015;  Fig 9b):

    PNG
    media_image5.png
    246
    794
    media_image5.png
    Greyscale

This sequence further satisfies the limitations of instant claim 13 as X1 is L (any amino acid), X2 is T (any amino acid), Z20 is P (a proline residue), X3 is S (any amino acid) and Z30 is R (a basic amino acid. This sequence also satisfies the limitations of instant claim 15 in that Z30 is R, X1 is L, X2 is T and X3 is S.
Regarding claims 20, 24 and 25, Barfield teaches that the aldehyde-tagged polypeptide (that is later modified into the conjugate) may be in the CH1, CH2 and/or CH3 regions of the Ig heavy chain (Barfield, ¶ 00137).
It would be prima facie obvious for one of ordinary skill in the art to combine the teachings of Kudirka and Rabuka with those of Barfield and engineer a modified amino acid of the sequence SPGSL(fGly’)TPSRGS (instant SEQ ID NO:13).  This sequence is at the C-terminus (in the CH3 region) of the anti-CD22 antibody.  Sela-Culang provides evidence for the basic structure of an antibody (Sela-Culang, p 4, Fig. 2B):

    PNG
    media_image6.png
    308
    357
    media_image6.png
    Greyscale

The portions of the antibody that binds the antigen is towards the “top” of the “Y” shape and are labeled Vh and Vl (Variable Heavy and Variable Light).  The C-Terminus of the heavy chain is at the very “bottom” of the “Y” (the bottom most part of the light green CH3 site).  The motivation behind placement of the modified amino acid conjugate at the C-terminus of the heavy chain is to develop a modified amino acid conjugate wherein the linker and the payload are not in the antigen-binding portion of the antibody, reducing the potential for the linker and payload to sterically hinder antigen binding.  One of ordinary skill in the art would have a reasonable expectation of success engineering the modified amino acid onto the C-terminus of the heavy chain CH3 region because the structure of antibodies are very well-known and placing the modified amino acid at the C-terminus of the heavy chain CH3 region spatially separates the linker and payload from the antigen binding site.  This satisfies the limitations of claims 13, 14, 15, and 30-33.
It would be prima facie obvious for one of ordinary skill in the art to combine the teachings of Kudirka and Rabuka with those of Barfield and engineer a modified amino acid of the sequence KVDNAL(fGly’)TPSRQSGNSQ (instant SEQ ID NO:16).  This sequence is at the light chain constant region of the anti-CD22 antibody.  The structure of antibodies are very well known (please see figure above from Sela-Culang for more detail).  The portions of the antibody that binds the antigen is towards the “top” of the “Y” shape and are labeled Vh and Vl (Variable Heavy and Variable Light).  The light chain constant region is depicted in blue in the figure from Sela-Culang.  The motivation behind placement of the modified amino acid conjugate in the constant region of the light chain is to develop a modified amino acid conjugate wherein the linker and the payload are not in the antigen-binding portion of the antibody, reducing the potential for the linker and payload to sterically hinder antigen binding.  One of ordinary skill in the art would have a reasonable expectation of success engineering the modified amino acid onto the constant portion of the light chain because the structure of antibodies are very well-known and placing the modified amino acid in the constant portion of the light chain spatially separates the linker and payload from the antigen binding site.  This satisfies the limitations of claims 17, 18 and 19.  
It would be prima facie obvious for one of ordinary skill in the art to combine the teachings of Kudirka and Rabuka with those of Barfield and engineer a modified amino acid of the sequence SWNSGAL(fGly’)TPSRGVHTFP (instant SEQ ID NO:19).  This sequence is at the heavy chain constant region at CH1 of the anti-CD22 antibody.  The structure of antibodies are very well known (please see figure above from Sela-Culang for more detail).  The portions of the antibody that binds the antigen is towards the “top” of the “Y” shape and are labeled Vh and Vl (Variable Heavy and Variable Light).  The CH1 heavy chain constant region is depicted in magenta in the figure from Sela-Culang.  The motivation behind placement of the modified amino acid conjugate in the heavy chain CH1 constant region is to develop a modified amino acid conjugate wherein the linker and the payload are not in the antigen-binding portion of the antibody, reducing the potential for the linker and payload to sterically hinder antigen binding.  One of ordinary skill in the art would have a reasonable expectation of success engineering the modified amino acid onto the CH1 heavy chain constant region because the structure of antibodies are very well-known and placing the modified amino acid in the CH1 heavy chain constant region spatially separates the linker and payload from the antigen binding site.  This satisfies the limitations of claims 20, 21, 22 and 23).  
It would be prima facie obvious for one of ordinary skill in the art to combine the teachings of Kudirka and Rabuka with those of Barfield and position the modified amino acid residue in a heavy chain CH2 or CH3 region of the anti-CD22 antibody.  The structure of antibodies is well known (please see figure above from Sela-Culang for more detail).  The portions of the antibody that binds the antigen is towards the “top” of the “Y” shape and are labeled Vh and Vl (Variable Heavy and Variable Light).  The CH2 and CH3 heavy chain constant regions are depicted in dark and light green, respectively, in the figure from Sela-Culang.  The motivation behind placement of the modified amino acid conjugate in the heavy chain CH2 or CH3 region is to develop a modified amino acid conjugate wherein the linker and the payload are not in the antigen-binding portion of the antibody, reducing the potential for the linker and payload to sterically hinder antigen binding.  One of ordinary skill in the art would have a reasonable expectation of success engineering the modified amino acid onto the heavy chain CH2 or CH3 region because the structure of antibodies are very well-known and placing the modified amino acid in the heavy chain CH2 or CH3 region spatially separates the linker and payload from the antigen binding site.  This satisfies the limitations of claims 24 and 25.

Conclusion
Claims 1 and 8-33 are rejected.
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643                                                                                                                                                                                                        

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643